DETAILED ACTION

	Any objection or rejection from the prior Action, not repeated in this Action, has been withdrawn.

	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 10 January 2022 (“Reply”) have been fully considered but they are not persuasive.
Applicant has amended the first several lines of Claims 1, 21, and 31 to now read:

A catheter body consisting of a catheter body length extending from a catheter body proximal end spaced from a catheter body distal end, the catheter body comprising:

Applicant argues that the clause “consisting of” is the transitional phrase for the claim, and as such:

That is with respect to the catheter body having a length extending from a catheter body proximal end spaced from a catheter body distal end. This amendment is intended to preclude other structure that might be connected to 

That is, Applicant argues that the clause “consisting of” controls the scope of the “catheter body” and, as such, the claim does not literally read on a structure in which a reinforcing mandrel extends proximally beyond a proximal end of a catheter body in which it is embedded.  The Examiner appreciates Applicant’s explanation of the intent of the amendment, but it does not achieve the limitation on the scope of the claim Applicant articulates.  Reading the foregoing passage from the independent claims, the claim plainly states both, “catheter body consisting of” and “the catheter body comprising;” the use of both transition phrases in the beginning of the claim renders the claim insolubly vague, because Applicant uses both closed and open phrases to modify the exact same feature – the catheter body.  The person of skill in the art, when reading the claim, is left not understanding which clause governs the scope of the claim, as Applicant’s comments have no limiting effect on the construction of the claim’s scope during application prosecution.  Accordingly, the amendment to all the claims does not plainly limit the scope of the claims to not read on Peterson’s structures, based on the broadest reasonable interpretation of the claim language.
	Applicant then argues, concerning Peterson:

In other words, for the mandrel to be firmly secured, it must extend to and beyond the proximal end of the proximal shaft section 11 described by Peterson. The proximal shaft section 11 equates to the catheter body defined in amended 

(emphasis added) Reply, pg. 14, first full paragraph.  In Peterson, however, the sentence preceding the one quoted by Applicant states, “In some instances, a reinforcing mandrel may be permanently fixed or enclosed within one or more peripheral lumens, or it may be removable.” (emphasis added)  Thus, Applicant has misinterpreted Peterson’s “may” and “can” as “must.” Peterson describes seals 24, 25 to join a pre-assembled catheter section 11 to additional structures of its catheter (col. 1, lines 53-51: “The proximal shaft section 11 is joined with a proximal adapter 13 and a distal shaft section 12 by conventional joining methods at seals 24 and 25. Such methods include but are not limited to the use of adhesives, laser bonding, and/or shrink wrap seals.”).  Peterson’s emphasis in the quoted sentences is to fix the mandrels in the catheter, and only gives as an example a version in which the mandrels extend proximally into an adapter, but it is only that: an example, not a requirement.  And the record evidence is contrary to Applicant’s assertion, as Matsuura teaches reinforcing mandrels in a catheter intermediate product, much like Peterson’s and Applicant’s, in which the mandrels are secured in place without extending past the proximal (and distal) ends of the intermediate product.  See Office Action dated 3 September 2021, pages 6-8, for a discussion of some of Matsuura’s features as they relate to then- (and currently-) claimed features.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 7, 16-21, 23, 25, 27, and 31-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As noted above, independent Claims 1, 21 and 31 now recite two transition phrases, “consisting of” and “comprising,” for the same feature: the catheter body.  The person of skill in the art, when reading these claims, is left not understanding which clause governs the scope of the claim, and thus it is entirely unclear if the scope of the claim is closed (“consisting of”) or open (“comprising”).
e.g., Claim 6) compound the problem by further using open claim language (“comprising”).
	For evaluation of the claims with respect to the prior art under sections 102 and 103, both scopes of the claims (closed and open) will be treated.

	Claim language is open
	The following basis for rejection of the claims is based on the interpretation of the first several lines of Claims 1, 21, and 31 (the term “preamble” does not clearly apply here because, as noted above, it is entirely unclear what the transition phrase for the claims is) that the claims’ scopes are open, i.e., the catheter body “comprises” the recited features.  The Examiner finds no change in the scope of these claims relative to the versions of these claims presented on 13 December 2021, and therefore the following rejection is identical to that levied in the prior Action.

Claim Rejections - 35 USC § 102
	Claims 1, 2, 6, 7, 16-21, 25, and 27 are again rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Peterson.
	Peterson describes a catheter substantially as claimed by Applicant; see Figs. 1 and 3.
	Claim 1: A catheter body (title, Abstract), comprising:

	Peterson describes several additional features and embodiments not illustrated in its drawing figures:
In an embodiment of the invention illustrated in FIG. 3 there can be one peripheral tube 28 per each radially extending ridge 22, although alternative embodiments may position more than one peripheral tube(s) 28 per radially extending ridge 22 or may have no peripheral tube in some of the radially extending ridges 22. (col. 5, lines 39-45)

Alternatively, a peripheral tube 28 can be used to provide multiple functions. For example, a peripheral tube 28 may be utilized as a support lumen and an inflation lumen by inserting a hollow mandrel within the peripheral tube 28 and maintaining fluid communication between the balloon 21, peripheral lumen 30 and inflation luer 16 through a lumen in the hollow mandrel. (col. 5, lines 51-57)

For example, the number of radially extending ridges can be increased as long as the stiffness and kink resistance of the proximal shaft section are maintained. The 

In alternative embodiments one or more reinforcing mandrels can be disposed within one or more peripheral tube(s), in order to provide additional support as the catheter is advanced over a guide wire. The mandrel can be a solid or hollow mandrel. In some instances, a reinforcing mandrel may be permanently fixed or enclosed within one or more peripheral lumens, or it may be removable. A mandrel can be fixed within the catheter body by suitable means such as firmly securing the proximal end of the mandrel within an adaptor mounted on the proximal end of the catheter body. Also, the mandrel may have several sections that have sequentially smaller diameters (sequentially smaller diameters in the distal direction). Sequentially smaller diameters can be provided with tapers between the various-sized sections. This allows varying degrees of strength and flexibility up to the catheter shaft as is necessary. One option is that the distal 10 to 40 cm of the mandrel will have reduced dimensions obtained, for example, by a continuous or stepwise grinding profile. Generally, more gradual changes in dimension are utilized to provide stiffness for advancement of the catheter tip and provide trackability.” (col. 8, lines 36-57)

Peterson thus describes, the first three passages above taken together, four ridges 22, each ridge including a lumen 30, each lumen 30 including a reinforcing mandrel.  The fourth passage above describes the following additional features of Peterson’s catheter:
	(1) each mandrel can be solid;
	(2) each mandrel can be permanently fixed in each lumen 28;
	(3) each mandrel can “have several sections that have sequentially smaller diameters,” indicating both that (a) the smaller sections are in sequence moving longitudinally along the mandrel, meaning discrete sections of each mandrel has a different outer dimension from an adjacent section, and (b) that the cross-section of each 
	(4) the change in cross-sectional dimension of each mandrel is from proximal (larger) to distal (smaller) (“sequentially smaller diameters in the distal direction”); and
	(5) tapering sections are located between each of the sequentially smaller diameter sections (“Sequentially smaller diameters can be provided with tapers between the various-sized sections”).
Peterson teaches that these features, “. . . allow[] varying degrees of strength and flexibility up to the catheter shaft as is necessary.”  Taking the foregoing together, a longitudinal cross-sectional elevational view of Peterson’s mandrels appears below.

[AltContent: rect][AltContent: textbox (Peterson, shape of mandrels)][AltContent: textbox (PC)][AltContent: textbox (IC)][AltContent: textbox (DC)][AltContent: textbox (I1T)][AltContent: textbox (I2T)][AltContent: arrow][AltContent: textbox (Proximal)][AltContent: textbox (Distal)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (DP)][AltContent: textbox (DI)][AltContent: textbox (DD)][AltContent: connector][AltContent: connector][AltContent: textbox (Proximal end)][AltContent: textbox (Distal end)]In the above illustration:

	IC = intermediate cylindrical
	DC = distal cylindrical
	I1T = first intermediate taper
	I2T = second intermediate taper
	DP = diameter of proximal cylindrical section PC
	DI = diameter of intermediate cylindrical section IC
	DD = diameter of distal cylindrical section DC
	Therefore, subsection b) of Claim 1 reads on Peterson’s device as follows:
	b) at least a first core wire (mandrel first described at col. 5, lines 51-57) embedded in the thickness of the catheter body (see item (1) above), the first core wire comprising 
		i)	at least a first core wire proximal cylindrical portion (PC, see drawing above) having a first core wire proximal end (identified in the drawing above) disposed adjacent to but spaced distally from the catheter body proximal end (in Peterson’s Fig. 1, the proximal end of the section 11 in which the mandrels are embedded is spaced distally from the line Y, and thus is “adjacent to but spaced distally from the catheter body proximal end”);
		ii) 	at least a first core wire distal cylindrical portion (DC, see drawing above) having a first core wire distal end (identified in the drawing above) disposed adjacent to but spaced proximally from the catheter body distal end (in Peterson’s Figs. 1 
		iii)	at least one first core wire tapered portion (I1T, I2T) residing intermediate the first core wire proximal and distal cylindrical portions (see the above illustration, showing that both sections I1T and I2T are positioned longitudinally between sections PC and DC).
	Claim 2: (The catheter body of claim 1,) wherein the first core wire proximal cylindrical portion (PC) has a first proximal circular (see item (3) and (4) in the above explanation) transverse cross-section of a first proximal constant diameter (DP) and the first core wire distal cylindrical portion has a first distal circular transverse (see item (3) and (4) in the above explanation) cross-section of a first distal constant diameter (DD) that is less than the first proximal constant diameter (items (3) and (4) above, stating that distal sections are smaller in diameter than proximal sections of the mandrels; and see the illustration above).
	Claim 6: (The catheter body of claim 1,) further comprising a second core wire embedded in the thickness of the catheter body (see above: four ridges 22, each ridge including a lumen 30, each lumen 30 including a reinforcing mandrel, and therefore a second core wire is embedded in the catheter wall), the second core wire comprising a second core wire proximal portion (all of Peterson’s mandrels have the same shape, above, and therefore the second mandrel includes these same features for the same Peterson’s mandrels have the same construction, above, and therefore the second mandrel includes these same features for the same reasons the first mandrel does).
	Claim 7: (The catheter body of claim 6,) wherein the second core wire proximal portion is a second core wire proximal cylindrical portion (PC in the above illustration) and the second core wire distal portion is a second core wire distal cylindrical portion (DC in the above illustration), and wherein the second core wire comprises at least one second core wire tapered portion (I1T, I2T in the above illustration) intermediate the second core wire proximal and distal cylindrical portions (see the above illustration, showing that both sections I1T and I2T are positioned longitudinally between sections PC and DC).
	Claim 16: (The catheter body of claim 7,) wherein the second core wire proximal cylindrical portion has a greater cross-sectional diameter than the second core wire distal cylindrical portion (items (3) and (4) above, stating that distal sections are smaller in diameter than proximal sections of the mandrels; and see the illustration above).
	Claim 17: (The catheter body of claim 6,) wherein the catheter lumen (29) is intermediate the first and second core wires (ridges 22 are equiangularlly formed on catheter section 11, see col. 6, lines 1-14, with lumens 30 located between each ridge and 
	Claim 18: (The catheter body of claim 6,) wherein the first and second core wires are diametrically opposed to each other (see explanation above concerning Claim 17 and the equiangular placement of four ridges 22, lumens 30, and mandrels, resulting in the mandrels being positioned at 90 degree intervals; see col. 6, lines 9-10, showing the math).
	Claim 19: (The catheter body of claim 1,) further comprising a second catheter lumen (lumens 30 constitute a second lumen) extending through the catheter body to the catheter body proximal and distal ends.
	Claim 20: (The catheter body of claim 1,) formed of a polymeric material selected from the group of Nylon (Peterson, col. 9, line 28, catheter body is formed of nylon), a block copolymer obtained by polycondensation of a carboxylic acid polyamide with an alcohol termination polyether, PET, silicone, polytetrafluoroethylene (PTFE), polyimide and liquid crystal polymers.
	Concerning Claim 21, the claim recites the combination of two pairs of core wires, each of the two core wires of each pair being “on opposite sides of the catheter lumen.”  Each of the four (4) core wires is recited to have an identical structure, and which is identical to the structure of the (at least one) core wire recited in Claim 1.  As discussed above with respect to Claims 6, 17, and 18, Peterson discloses four (4) equiangularly spaced mandrels around its lumen 29.
Claim 21: A catheter body (title, Abstract), comprising:
	a) a catheter body proximal end (proximal of end of section 11; see annotation above) spaced from a catheter body distal end (see annotation above; and Fig. 5, lumen 29 terminates at the end of the shaft 27), and a catheter body inner wall (inner wall defining lumen 29) spaced from a catheter body outer wall (outer wall defining ridge 22), wherein the catheter body inner wall defines a catheter lumen (29) extending longitudinally to the catheter body proximal and distal ends (lumen 29 terminates distally at the end of the shaft 27 and originates proximally of the line Y drawn above, to connect to the fluid portions of the connector 13), and wherein the catheter body has a thickness extending outwardly from the catheter body inner wall to the catheter body outer wall (between inner wall defining lumen 29 and outer wall defining ridge 22).
	b) a first pair of core wires (mandrel first described at col. 5, lines 51-57; col, 5, lines 39-45, describing one tube 28 per ridge 22; col. 5, lines 63-67, describing four ridges; col. 5, 51-57, a mandrel in each tube 28) embedded in the thickness of the catheter body (see item (1) above), the first pair of core wires comprising a first core wire and a second core wire on opposite sides of the catheter lumen (see treatment of Claims 17, 18 above, and Peterson’s disclosure of equiangularly positioned mandrels),
		i) wherein the first core wire comprises at least a first core wire proximal cylindrical portion (PC in the illustration above) having a first core wire proximal end (labeled in the illustration above), and at least a first core wire distal cylindrical portion (DC in the illustration above) having a first core wire distal end (labeled in the Peterson’s Fig. 1, the proximal end of the section 11 in which the mandrels are embedded is spaced distally from the proximal end of the entire device, and thus is “adjacent to but spaced distally from the catheter body proximal end”) and the first core wire distal end is disposed adjacent to but spaced proximally from the catheter body distal end (in Peterson’s Figs. 1 and 5, the distal end of the section 11 in which the mandrels are embedded is spaced proximally from the distal end of the entire device, and thus is “adjacent to but spaced proximally from the catheter body distal end”), and
		ii) wherein the second core wire comprises at least a second core wire proximal cylindrical portion having a second core wire proximal end, at least a second core wire distal cylindrical portion having a second core wire distal end, and at least a second core wire first tapered portion intermediate the second core wire proximal and distal cylindrical portions, and wherein the second core wire proximal end is disposed adjacent to but spaced distally from the catheter body proximal end and the second core wire distal end is disposed adjacent to but spaced proximally from the catheter body distal end (identical to the first core wire above in b)(i); Peterson discloses four identical mandrels equiangularly positioned around the lumen 29); and

		iii) wherein the third core wire comprises at least a third core wire proximal cylindrical portion having a third core wire proximal end, at least a third core wire distal cylindrical portion having a third core wire distal end, and a third core wire first tapered portion intermediate the third core sire [sic: wire] proximal and distal portions, and wherein the third core wire proximal end is disposed adjacent to but spaced distally from the catheter body proximal end and the third core wire distal end is disposed adjacent to but spaced proximally from the catheter body distal end (identical to the first core wire above in b)(i); Peterson discloses four identical mandrels equiangularly positioned around the lumen 29), and
		iv) wherein the fourth core wire comprises at least a fourth core wire proximal cylindrical portion having a fourth core wire proximal end, at least a fourth core wire distal cylindrical portion having a fourth core wire distal end, and at least a fourth core wire first tapered portion intermediate the fourth core wire proximal and distal cylindrical portions; and wherein the fourth core wire proximal end is disposed adjacent to but spaced distally from the catheter body proximal end and the fourth core wire distal end is disposed adjacent to but spaced proximally from the catheter body distal end (identical to the first core wire above in b)(i); Peterson discloses four identical mandrels equiangularly positioned around the lumen 29).
Claim 25: The catheter body of claim 21, wherein the first, second, third and fourth core wires are spaced at 90° intervals about a circumference of the catheter lumen (see treatment of Claim 18 above; Peterson discloses four identical mandrels equiangularly positioned around the lumen 29).
	Claim 27: The catheter body of claim 1, wherein:
	i)	the at least first core wire comprises a first wire intermediate cylindrical portion (IC, see illustration above) and a first core wire second tapered portion (I2T, see illustration above);
	ii)	the first core wire first tapered portion (I1T, see illustration above) residing intermediate the first core wire proximal cylindrical portion (PC, see illustration above) and the first core wire intermediate cylindrical portion (IC, see illustration above); and 
	iii)	the first core wire second tapered portion (I2T, see illustration above) resides intermediate the first core wire intermediate cylindrical portion (IC, see illustration above) and the first core wire distal cylindrical portion (DC, see illustration above).

Claim Rejections - 35 USC § 103
	Claims 3 and 23 are again rejected under 35 U.S.C. 103 as being unpatentable over Peterson.
Peterson describes a catheter body substantially as claimed by Applicant; see above.  Peterson is silent concerning the exact dimensional spacing of its four (4) mandrels’ proximal and distal ends from the proximal and distal ends of the catheter per se, respectively.  More specifically, Peterson does not disclose: that the first core wire proximal end is spaced distally from the catheter body proximal end by a proximal distance that ranges from about 2 mm to about 5 mm, and the first core wire distal end is spaced proximally from the catheter body distal end by a distal distance that ranges from about 2 mm to about 5 mm (Claim 3); and that the first, second, third and fourth core wire proximal ends of the respective first, second, third and fourth core wires are spaced distally from the catheter body proximal end by a proximal distance that ranges from about 2 mm to about 5 mm, and the first, second, third and fourth core wire distal ends of the respective first, second, third and fourth core wires are spaced proximally from the catheter body distal end by a distal distance that ranges from about 2 mm to about 5 mm (Claim 23).
	As discussed above, Peterson discloses that its four mandrels’ proximal and distal ends are spaced from the proximal and distal ends of portions of the catheter, respectively, but not the exact distances.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the Peterson catheter such that: that the first core wire proximal end is spaced distally from the catheter body proximal end by a proximal distance that ranges from about 2 mm to about 5 mm, and the first Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 U.S.P.Q. 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 U.S.P.Q. 232 (1984). In the instant case, the device of Peterson would not operate differently with the claimed spacings and since the proximal and distal ends of the mandrels are intended to reside within the proximal and distal ends of a catheter, the device would function appropriately having the claimed spacings of the mandrels’ ends from the catheter ends.  Further, Applicant places no criticality on the range claimed, indicating simply that the ends of the disclosed core wires “are” within the claimed ranges (see, e.g., Applicant’s specification at pg. 9, second full paragraph) without attributing any purpose or benefit to this particular dimension.  Applicant states, “[t]his helps prevent id.).  There is, however, no evidence in the record that the particular claimed range of “about 2 mm to about 5 mm” is important to performance of this function, and that dimensions outside of this range would not perform this function.  The distal and proximal ends of Peterson’s catheter, (see Figs. 1 and 5 and the ends of lumen 30) also benefit from the mandrels extending to point proximal of the distal end, and distal of the proximal end, of the catheter for the same reason.  Thus, Peterson’s catheter would perform the same were its mandrels spaced from the ends of its catheter in the dimensional ranges claimed by Applicant.

	Claims 31-40 are again rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Schneiderman.
	Paterson describes a catheter body substantially as claimed by Applicant, as follows.
	Claim 31: A catheter body, comprising:
	a) a catheter body proximal end spaced from a catheter body distal end, and a catheter body inner wall spaced from a catheter body outer wall, wherein the catheter body inner wall defines a catheter lumen extending longitudinally to the catheter body proximal and distal ends, and wherein the catheter body has a thickness extending outwardly from the catheter body inner wall to the catheter body outer wall; and [see above concerning Claim 1:a, which is identical)

		i) at least a first core wire proximal cylindrical portion having a first core wire proximal end disposed adjacent to but spaced distally from the catheter body proximal end; [see above concerning Claim 1:b:i, which is identical]
		ii) at least a first core wire distal cylindrical portion; [see above concerning Claim 1:b:ii, of which this clause is a subset)
		iv) at least one first core wire tapered portion residing intermediate the first core wire proximal and distal cylindrical portions, [see above concerning Claim 1:b:iii, which is identical]
		v) wherein the first core wire proximal cylindrical portion has a first proximal circular transverse cross-section of a first proximal constant diameter, the first core wire distal cylindrical portion has a first distal circular transverse cross-section of a first distal constant diameter that is less than the first proximal constant diameter, [see above concerning Claim 2, which is identical].
	Paterson does not, however, disclose that its mandrels include a distal atraumatic tip connected to the first core wire distal cylindrical portion, wherein the distal atraumatic tip is disposed adjacent to but spaced proximally from the catheter body distal end, and the distal atraumatic tip has an enlarged circular transverse cross-section of a third diameter that is greater than the first distal constant diameter.
	Schneiderman relates to a catheter reinforced with a mandrel (Abstract) and is therefore from an art(s) which is (are) the same or very closely analogous to those of Paterson and Applicant’s disclosure.  Schneiderman teaches that such a reinforced catheter 10 (see Figs.1A, 2, 3), which includes a reinforcing mandrel 21, may be constructed with an atraumatic tip (ball 22) at the distal end of the mandrel, 20: “[a] small ball 22 may be formed at the tip of the reinforcing mandrel 21 to prevent the mandrel 21 from piercing the distal end 20 of the 40 blind lumen 19” (col. 5, lines 37-41); “. . .  the ball 22 on the end of the reinforcing mandrel 21 may come in contact with the distal end 20 of the blind lumen 19 to provide an additional pushing force as the catheter tracks along the guide wire into 50 the tortuous and narrow passageways of the artery” (col. 6, lines 46-50).  As taught by Schneiderman, the ball 22 appears spherical and has a larger outer diameter than the circular cross sectional portion (see cross-sectional views of Figs. 2, 3) of the mandrel immediately proximal of the ball, and as a sphere has many outer diameters that are circular.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Paterson’s catheter with a distal atraumatic tip connected to the first core wire distal cylindrical portion, wherein the distal atraumatic tip is disposed adjacent to but spaced proximally from the catheter body distal end, and the distal atraumatic tip has an enlarged circular transverse cross-section of a third diameter that is greater than the first distal constant diameter, because Schneiderman teaches doing so 
	Paterson also discloses the subject matters of the newly-added claims as follows.
	Claim 32: (The catheter body of claim 31,) formed of a polymeric material selected from the group of Nylon, block copolymer obtained by polycondensation of a carboxylic acid polyamide with an alcohol termination polyether, PET, silicone, polytetrafluoroethylene (PTFE), polyimide and liquid crystal polymers. [see above concerning Claim 20, which adds identical subject matter]
	Claim 33: (The catheter body of claim 31,) wherein the first core wire proximal cylindrical portion has a first proximal circular transverse cross-section of a first proximal constant diameter and the first core wire distal cylindrical portion has a first distal circular transverse cross-section of a first distal constant diameter that is less than the first proximal constant diameter. [see above concerning Claim 2, which adds identical subject matter]
	Claim 34: (The catheter body of claim 31,) wherein the first core wire proximal end is spaced distally from the catheter body proximal end by a proximal distance that ranges from about 2 mm to about 5 mm, and the atraumatic tip is spaced proximally from the catheter body distal end by a distal distance that ranges from about 2 mm to about 5 mm.
Paterson and Schneiderman together teach a catheter body as claimed by Applicant.  When modified in view of Schneiderman, the distal-most end of Paterson’s mandrel’s atraumatic tip is the distal-most portion of the mandrel.  The explanation concerning Claim 3 and these distance features applies equally to Claim 34 and the atraumatic tip.
	Claim 35: (The catheter body of claim 31,) further comprising a second core wire embedded in the thickness of the catheter body (see above: four ridges 22, each ridge including a lumen 30, each lumen 30 including a reinforcing mandrel, and therefore a second core wire is embedded in the catheter wall), the second core wire comprising a second core wire proximal cylindrical portion having a second core wire proximal end disposed adjacent to but spaced distally from the catheter body proximal end (all of Peterson’s mandrels have the same shape, above, and therefore the second mandrel includes these same features for the same reasons the first mandrel does), and a second core wire distal cylindrical portion having a second core wire distal end disposed adjacent to but spaced proximally from the catheter body distal end (all of Peterson’s mandrels have the same shape, above, and therefore the second mandrel includes these same features for the same reasons the first mandrel does). 
	Claim 36: (The catheter body of claim 35,) wherein the second core wire comprises at least one second core wire tapered portion intermediate the second core wire proximal and distal cylindrical portions [see above concerning Claim 7, which 
	Claim 37: (The catheter body of claim 36,) wherein the second core wire proximal cylindrical portion has a greater cross-sectional diameter than the second core wire distal cylindrical portion. [see above concerning Claim 16, which adds identical subject matter]
	Claim 38: (The catheter body of claim 35,) wherein the catheter lumen is intermediate the first and second core wires. [see above concerning Claim 17, which adds identical subject matter]
	Claim 39: (The catheter body of claim 35,) wherein the first and second core wires are diametrically opposed to each other. [see above concerning Claim 18, which adds identical subject matter]
	Claim 40: (The catheter body of claim 31,) further comprising a second catheter lumen extending through the catheter body to the catheter body proximal and distal ends. [see above concerning Claim 19, which adds identical subject matter]

	Claim language is closed
	The following basis for rejection of the claims is based on the interpretation of the first several lines of Claims 1, 21, and 31 (the term “preamble” does not clearly apply here because, as noted above, it is entirely unclear what the transition phrase for the claims is) that the claims’ scopes are closed, i.e., the catheter body “consists of” the Peterson alone does not anticipate their claimed features as stated above.  The record evidence does, however, fairly teach making up for this/these differences to arrive at the claimed combinations, as detailed below.  In the interest of brevity, the following rejections rely on the above findings of fact concerning the disclosures of Peterson and Schneiderman, which findings are not repeated below.

	Claims 1, 2, 6, 7, 16-21, 25, and 27 are rejected under 35 U.S.C. § 103 as being obvious over Peterson in view of Matsuura (made of record and relied upon in the Action dated 3 September 2021, herein after “September 3rd Action”).
	Peterson describes a catheter body substantially as claimed by Applicant.  See above.  Under the more restrictive, closed interpretation of the claims, however, Peterson does not describe the catheter body being formed without other structure connected to either or both of the proximal and distal ends of the catheter body.
	Matsuura describes the construction of an intermediate product catheter body which may then be used in the construction of a more complete catheter, and is therefore from an art which is the same as or very closely analogous to those of Peterson e.g., in Fig. 25 in which the step “attach tip to shaft” indicates that the reinforced tip is a separate object at that point of the manufacturing process of a catheter, that is, it is an intermediate product; and col. 8, line 64 to col. 10, line 15, describing several processes of forming the tip per se, and then attaching other structures (e.g., 42) to the tip.  As detailed in the September 3rd Action, Matsuura describes forming the reinforced catheter body such that the ends of the reinforcing members 54A, 54B are longitudinally offset from the ends of collars 50A, 50B of its catheter body intermediate product, see Fig. 5.  Forming the reinforcing members 54A, 54B such that their ends do not extend entirely to the proximal and distal ends of the collars 50A, 50B secures the reinforcing members in the collars better because they are less prone extend out of the collars’ ends and potentially interfere with any catheter structures which could be added to the catheter body in the future.  
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Peterson’s catheter body without other structure connected to either or both of the proximal and distal ends of the catheter body, because Matsuura teaches doing so in order to form an intermediate structure for future construction of a complete catheter, including constructing the reinforcing members such that their ends are spaced from and within the catheter body as claimed in order to make them less prone to extend out of the ends of the catheter body and potentially interfere with any catheter structures which could be added to the catheter body in the future.
Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Matsuura for the combined reasons presented above under the “open” interpretation for Claims 3 and 23 for their additional features, and the reasons presented above under “closed” interpretation for Claims 1 and 21 concerning Matsuura and the first several lines of Claims 1 and 21.

	Claims 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson and Schneiderman and further in view of Matsuura for the combined reasons presented above under the “open” interpretation for Claims 31-40 for their features, and the reasons presented above under “closed” interpretation for Claims 1 and 21 concerning Matsuura and the first several lines of Claims 1 and 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 
/ADAM J. CERMAK/Assistant Patent Examiner
Art Unit 3783



/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783